 TEAMSTERS LOCAL 284 (COLUMBUS DISTRIBUTING CO.)Teamsters Local Union 284,affiliated with the Inter-national Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, AFL-CIOandTheColumbus Distributing Company.Case 9-CB-7138August 9, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFTAND HIGGINSOn May 10, 1989, Administrative Law JudgeJoel A.Harmatz issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the ChargingParty filedan answering brief.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions and to adopt the recommended Orderas modified.2ORDERThe National Labor Relations Board adopts therecommendedOrder of theadministrative lawjudge as modified below and orders that the Re-spondent,Teamsters Local Union 284, affiliatedwith the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica,AFL-CIO, Columbus, Ohio, its officers,agents, and representatives,shall take the action setforth in the Order as modified.Substitute the following for paragraph 2(c)."(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply."'The Respondent asserts that thejudge's credibility resolutions, find-ings of fact,and conclusions of law are the result of bias. After a carefulexamination of the entire record,we are satisfied that this allegation iswithout merit.There isno basis for finding that bias and partiality existedmerely because the judge resolved important factual conflicts in favor ofthe General Counsel'switnesses.As the Supreme Court stated inNLRBY.PittsburghSteamship Co,337 U.S 656,659 (1949),"[T]otal rejection ofan opposed view cannot of itself impugn the integrity or competence of atrier of fact"Furthermore,itis the Board's established policy not tooverrule a judge's credibility resolutions unless the clear preponderanceof all the relevant evidence convinces us that they are incorrect.Stand-ard Dry Wall Products,91NLRB 544(1951), enfd.188 F.2d 362 (3d Cir1951)We find no basis for reversing the findingsYWe shall correct the time for notification of the Regional DirectorLinda Finch, Esq.,for the General Counsel.Jerry L. Riseling, Esq.,of Columbus, Ohio, for the Re-spondent.Arthur A. Kola, Esq. (Squire, Sanders, & Dempsey),ofCleveland, Ohio, for the Charging Party.DECISIONSTATEMENT OF THE CASE19JOEL A. HARMATZ, Administrative Law Judge. Thisproceeding was heardinColumbus, Ohio, on March 14,1989, upon an unfair laborpractice charge filed on No-vember 7, 1988,and a complaint issuedon December 20,1988,allegingthat theRespondentviolatedSection8(b)(3) of the Act by refusing,upon theEmployer's re-quest, to negotiate wages andother specified employ-ment conditions pursuant to a reopener in a subsistingcollective-bargaining agreement.In itsduly filedanswer,the Respondentdeniedthat any unfair laborpracticeswere committed.Following closeof thehearing,briefswere filed on behalf of the General Counsel, the Charg-ing Party,and the Respondent.Uponthe entirerecordin this proceeding,includingconsiderationof theposthearing briefs,and my opportu-nity directly to observe thewitnesseswhiletestifyingand theirdemeanor, it is foundas follows.1. JURISDICTIONThe Charging Party is a corporate employer with aplace of business in Columbus,Ohio, from which it oper-ates a wholesale beer distributorship.In the course ofsaid operations,during the 12 months preceding issuanceof the complaint,a representative period,itpurchasedand received at said facility products,goods, and materi-als valued in excess of$50,000 directly from points out-side the State of Ohio.The complaint alleges, the answer admits, and I findthat the Charging Party is now,and has been at all timesmaterial,an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe recorddiscloses that the Respondent exists for thepurpose of representing employees and negotiates andadministers agreements setting forth employment termswithemployers,including the ChargingPartyherein.Accordingly,it is concluded that the Respondent is alabor organization within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThisproceeding is limited to an 8(b)(3) allegationbased uponthe Union's refusal to participate in midtermnegotiationspursuant to a reopener agreement. TheUnion defends essentially on grounds that,under theagreed-upon conditions,the Employer had no right toreopen.Alternatively,the Union argues that a genuinedispute exists as to the meaning and interpretation of thatagreement,and hence the dispute should be deferred toarbitration in accord with procedures defined inDuboMfg. Corp.,142 NLRB 431 (1963).296 NLRB No. 7 20DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDB. The FactsThe disputestemsfrom the Union's separate contractrenewal negotiationsin 1987 withthe two dominant maltbeveragedistributors in FranklinCounty, Ohio. Thus,the Charging Party, ColumbusDistributing Company, isthe exclusivedistributor for the Anheuser-Busch productline. Itsrival,Hi-State Beverage,handled the Miller line,togetherwith Lowenbrau,Pabst,Stroh's,and Coors.'Priorto the summerof 1987, the drivers,helpers, andwarehousemenof both Hi-State and Columbus were rep-resentedby theRespondent in separatecollective-bar-gaining units.Agreementswith the rivaldistributors ex-pired on May 31, 1987.Both embarked upon separatecontract renewal negotiationswith the Unionduring thespring of that year.After fivenegotiating dates, Columbus settled on thebasis of a 3-year agreement,scheduled to expire on May31, 1990. Thatagreement was achieved with an eyetoward thepossibilitythatan accommodation at Hi-Statemightprovemoredifficult.2At that location,a strikewas within contemplation and Columbuswas wary thatthe Unionmightfall short of itsexpectations.Therefore,Columbus, on May 22,1987, during renewal negotia-tions, proposed reopener language todeal with that con-cern.,The Unioninitially opposed,but later capitulated.On September 4, 1987, it executeda side agreementdatedMay 29, 1987. The termswere memorialized inletter form,in material part, asfollows:We have entered into a collective-bargainingagreementwhich will expireon June 1,1990. In ad-dition,we have agreed to a possible contract re-openerwhich is covered by thisletter rather than inthe contract.Both of us believe there will be a strike involvingthe employees of Hi-State Beverage strike.Howev-er,wehave agreedthatif you enterinto a contractwithHi-Statecontaining morefavorablewages or con-ditions than in our agreement,orproviding for asystem of deliver,or methodof determiningdrivers'compensationdifferentfrom our agreement,then,' In 1987,Hi-Statewas absorbed,togetherwith two other famdy-owned distributorships,and consolidated into an outfit now known as theRobbins Beverage Group No party relied upon this reorganization ashaving any relevance to the issues in controversy here2 A profile of the Hi-State negotiations was provided by Al Benack,the Respondent's business agent.He confirms that drastic"give backs"were sought by Hi-State,then,the number one distributor in the area.Central to Hi-State's agedda was its demand for elimination of commis-sions for driver salesman,through substitution of a straight hourly rate.According to Benack,this albne would cost drivers from $8000 to$40,000 annually.To worsen matters, Hi-State also sought reduced vaca-tion benefits and elimination of the pension plan. Against this back-ground,Benack was alert to the fact that these hegotialions would not becompleted in a very short time, and he admits that,by late May, a strikehad become imminent.a See It Exh 3(c).The initial proposal stated.Openerupon 30 days notice if-Hi-State settles for better, or afterSept.1,Hi State is operating and servicing customers without con-tract withyouEconomic recourse for bothThe Union's counterproposal,apart time limitations,expressed twocontingencies(1)Hi-State settles for a better contract,or (2) by Septem-ber I, Hi-State strike continues and it is operating at full capacity. R.Exh 3(d).after June 1, 1988, we will havethe rightto reopenour contractupon thirty (30) daysnotice to negoti-atewith respect to wages,methods of delivery andload limits.However,a possibleoutcome of the strike couldbe that Hi-Statewill be operating in a non-unionstatus.Thatis,Hi-State,either byusing replace-ments or present employees willing to cross thepicket line,will be operatingwithout a contract andon terms and conditionsmore favorablethan ouragreement.You haveagreedthatif this occurs, wewill have the same right to reopen the contract.It is conceivable that through some sale, assign-ment, transfer or disposition,the legalidentify ofthe company now called Hi-State may change. Youare agreeing to protect us from competition fromthe owners of what is now the"Hi-State" business.If that businessshould some way be acquired by ortransferredto some other entity or personand if thatentity operates without a contract with you,we wouldhave the same right to reopen as stated above.If,under any of the above circumstances, thecontract is reopened, both parties would have theright to economic recourse if no agreement isreached. [Emphasis supplied.]As anticipated,the Respondent was unableto achieveagreement at Hi-State.A strikebegan on June1,1987.The strikerswere replaced,and on June19, 1987, theRespondentwas decertifiedat that location.Thus, theMiller line, includingthe highly formidable "Lite" beer,along withStroh's and Coor's, from thtjuncture, wouldbe handled bynonuniondrivers, helpers,and warehouse-men. This was accomplished at wage rates, andprobablybenefit levels,which weresubstantially lower than thosecalled for bythe unioncontract formerly ineffect at Hi-State,as well as the economic termsto which Columbuswas bound under its recent settlement.4In consequence,Columbus, by letter dated October 7,1988,notified the Union as follows:In accordance with the May 29, 1987 letter at-tached to the current contract, we wish to exerciseour right to reopen the contract for the purposes ofnegotiating over wages, methods of delivery aridload limits.4In its posthearing brief the Respondent states."There was no evi-dence presented. . .to establish Robbins Beverage's cost of delivery percase versus the current cost of delivery per case by Columbus Distribut-ing." On the contrary,the record shows that strike replacements hired byHit-Statewere paid a starting rate of $7 hourly. During their first year,they were awarded 25-cent increases at 90-day intervals, and in theirsecond year,at 180-day Intervals,to a maximum of $10 hourly after 5years In contrast,before May 31,1987, drivers earned between$28,000and $54,000 annuallyWarehousemen earned $12 hourly. In addition, va-cation benefits were reduced,and Hi-State no longer participated in theTeamsters-supportedmultiemployer pension and welfare plans. Thesenewly depressed terms obviously enabled Hi-State to get products to cus-toiners with labor costs substantially beneath those substained by Colum-bus Distributing for this same vital phase of their respective operations TEAMSTERS LOCAL 284 (COLUMBUS DISTRIBUTING CO.)21Therefore,Iwould like to suggest commencingsuch negotiations on either November 17 or 18, atour conference room facilities.At thispoint,we are considering the possibilityof converting from route sales to a pre-sell methodof delivery. However, before deciding on this ap-proach, we believe your input and that of the em-ployees would be most helpful.Please let me know which of these dates, or anyothers,would be convenient for you.In the mean-time if you have any questions,please feel free tocontact me at your convenience.The Union responded by letter dated October 14,1988, asfollows:I am inreceipt of your letter of October 7, 1988,requesting the right to reopen the contract betweenthe Local and your Company to negotiate wages,methods of delivery and load limits.We do not be-lieve you have the right to reopen the contract inaccordance with the terms of the letter dated May29, 1987 fortwo reasons.First of all, as we review the letter. . .it appearsthat it was the intent of the parties to grant Colum-bus DistributingCompany a thirty (30) day windowperiod commencing on June 1, 1988. Thus, we be-lieve that notification had to be given and receivedby the Union by July 1, 1988 in order to reopen thecontract.Secondly, the purpose of the right to reopen wasto protect your Company and our members fromany resolution of the Hi-State matter that wouldresult in a competitive disadvantage to you.While wedo not know that wage rate or benefit package pro-vided byHi-State or its successor to its non-unionworkers, we do know that whatever the rate it hasnot resulted in damage or a diminution of your busi-ness.In fact, the strike and resulting boycott at Hi-State has produced a substantial increase in yoursales.According to the sales figures we have obtainedcomparingthe firstsixmonthsof 1987 to the firstsixmonths of 1988, Hi-State sales have declined13.4% overall.Miller brands have decreased 10%,Strohs 15%, Coors 2.5% and Pabst 19%. Duringthe same period,your sales have correspondinglyincreased.Thus,the premise upon which the right toreopen was based has not been met.Within the framework of the existing contract,we would agree to discuss with you the possibilityof converting to a pre-sale method of distribution.However, this should not be interpreted as agreeingto reopen the contract. [Emphasis added.]By letter of October18, 1988,Columbus threatened tofileunfair labor practice charges, should the Unionadhere to its stated position,and also opposed theUnion's grounds with the following rationale:First, under the reopener provision, our companywas not permitted to exercise this option until afterJune1, 1988. The specificverbiage makes no men-tion of a thirty (30) day "window period." Rather,the agreement provides for a "thirty (30) daysnotice tonegotiate."Second, the reopener provision specifically statesthat if Hi-State Beverage Company is servicing itscustomer base on or after June 1, 1988 without acontract with your union, we would have an un-equivocal right to reopen the contract to negotiateoverwages,methods of delivery and load limits. Asyou know this scenario has in fact happened.The Union responded on October 28, 1988, stating,materially,as follows:While we still have some basic differences per-taining to the "opener addendum,"Ithinkweshould meet to discussyourideas.You probably areaware of theunrestyou have created with yourpeople by requesting to reopen the contract for ne-gotiations.In order to attempt to stop the rumormill and reaffirm your intentions,we would be will-ing to meet withyou ... .Our agreement to meet with you should not beviewed as an agreement to open the contract for ne-gotiations at this time.The instant unfair labor practice charge was filed onNovember 7, 1988.Nevertheless,as requested,a meetingwas held on November 17, 1988.Neither wages, nor theload limit question was discussed.5Conversion from adriver-sales to a presale arrangement was the issue con-sidered.6Columbus Distributing made a consultant avail-able,who explained the presale concept.During that ses-sion,the BusinessAgentBenackstated that conversionwould not be opposed, provided that Columbus observedall terms of the subsisting bargaining agreement.Finally,when Columbus'generalmanager,Constantine Econo-mos, renewed the request for reopener discussions, theUnion's president, Ray Finnerty,reasoned that there wasno need to do so, as the Employer had presented no con-crete proposal.Economos explained that no proposal hadbeen developed because the Company's position,includ-ing the means of remuneration under a presale arrange-ment was still in formative stages.The Unionwas toldthat the Employer would attempt to submit a proposalwithin30 to 40 days.On January 4, 1989, the Company forwarded its initialoffer to the Union.See General Counsel's Exhibit 6. The5Apparently,load limits were featured in the Respondent's bargainingpatternUnder the current agreement,a helper was required on a truckafter delivery of 1800 cases in a week.Prior to that,if a driver-salesmanelected to work without a helper,he received an additional 10-cent-per-case bonus Since June 1, 1987, the bonus apparently has been unavailableto Hi-State drivers,and helpers are assigned where scheduled deliveriesexceed 500 cases or 20 stops in any particular day.6 Under the driver-salesman approach,drivers sell from inventoriespreloaded on their trucks, receiving base pay, plus commissions on eachcaseThis system was historically in effect at Columbus Distributing. Incontrasting,under the presale method,salesman call upon customerswithin a route the day before,and drivers merely effect the delivery withtrucks loaded only with merchandise previously ordered On January 1,1987,Hi-State switched to a presale method,but continued to pay thedrivers full commissions Since June 1, 1987, commissions have not beenavailable for drivers or helpers at Hi-State 22DECISIONSOF THE NATIONALLABOR RELATIONS BOARDUnion remained steadfast in its refusal to reopen. Thus,by letter dated January 23, 1989, the Union stated:.. . [W]e are willing to meet with you . . . to dis-cussmatters of mutual interest within the framework of theexistingcontract, however, we do notintend to negotiatewithyou concerning changes inthat contract as we believe the issue of the opener isa matter for arbitration and contract interpretationin light of the circumstances surrounding the lastnegotiations and your present economic situation.A meeting on February 16, 1989, concluded on thissame note.Thus, after refusing to discuss the reopenerissues, theUnion's president,Finnerty,toldEconomosthat "I guess we have agreed to disagree and we'regoing to have to let the NLRB decide whether we'regoing to have to meet and discuss those items."This position was again expressed in the Union's letterof March 7, 1989, wherein,itwas stated:We are willing to meet with you to discuss convert-ing to pre-sale method of distribution within theframework of the existing contract.Itwas obviousduring the February 16th meeting that your onlyreason to reopen the existing contract was to makea mid-term modification in the method of distribu-tion.I should also restate that we do not believe youhave an unfetered[sic] right to reopen the currentcollective-bargainingagreement unless you canprove that the result of the Hi-State strike placedyou at a competitive disadvantage.It is obviousfrom your letter of February 2, 1989 that has notoccurred.ConclusionsThe reopener,on its face,suffices to establish primafacie that a duty to bargain emerged upon the ChargingParty's October 7 request. Equally clear is the fact that,at all times since, the Union has refused to participate informal collective bargaining with respect to the specifiedreopener issues;namely, wages, method of distribution,and load limits.On themerits, the defense is premised upon the notionthat the reopener was contingent upon "a showing ofeconomic harm or competitive disadvantage by Colum-bus Distributing."On this basis,the Respondent assertsthat the existing terms are frozen and not subject to ne-gotiation untilMay 31,1990,when the current contractexpires.Thisposition runs headlong into clear, unambig-uous language, consciously incorporated into the May 29agreement.Pursuant thereto, wages,method of distribu-tion,and load limits became subject to renegotiation inthe event of-Hi-State's continued operation on a nonunion basiswithout a contract and on terms and conditionsmore favorable than our agreement.Indisputable evidence substantiates that this is precise-lywhat occurred. The Respondent's attempt to provethat the reopener agreement required more is thoroughlyunpersuasive.Substantively,theMay 29 agreement wasnot only free from ambiguity,but its terms are coexten-sive with all written proposals exchanged at the bargain-ing table prior to execution.See Respondent'sExhibits3(b),(c), and(d).To this extent,the parties'intent hasbeen documented,yetthis documentation is devoid of re-fernce to competitive disadvantage,economic harm, di-minshed sales, or market loss.The Respondent falls back upon parole testimony bythe Union's business agent, Bud Benack,7and two em-ployee-membersof thenegotiating committee.At best,their respective accounts offer little more than a self-serving attempt to place a gloss on clear language. Theyfocus upon an abstract comment offered on behalf of Co-lumbus to dramatize the need for protection.8However,'Benack is an experienced negotiator,having served 14 years as abusiness agent.He was the Union's spokesman in both the Columbus andHi-State negotiationsHe summarized statements by Columbus negotia-tors concerning reopener, as followsBoth Dan Minor[Columbus' attorney and chief spokesman]and PaulJenkins, Jr [the owner's son] said, on several occasions during thefinal hours of negotiations,that their justification for seeking the re-openerwas that they need to have some guarantee that theywouldn'tbe put into a competitive disadvantage as a result of one ofseveral things happening at Hi-State beverageAnd the only waythey could have that guarantee is if we would negotiate with theman opener that gave them the right that if that occurred,thatwewould come back and sit down and negotiate with them over thoseproblems.And that was said more than onceBenack,who must have been painfully aware that Hi-State was gettingits beer on the street at a cost in wages of $8 to $40,000 less in paymentsto individual driver:salesmen,did not view this as demonstrative of Co-lumbus'having sustained a "competitive disadvantage"Apparently fromthe Union's point of view, gross sales, and not labor costs and profit mar-gins, determine one's competitive posture in the marketplace.Even wereIto agree that competitive disadvantage was essential,theUnion'snarrow definition of that terminology is totally unacceptable Hi-State'slagging sales, which were probably attributable to an effective boycottsponsored by the Respondent,does not diminish the fact that its non-union status produced an actual and potential economic advantage overColumbus Hi-State'sprofitability and opportunities for capital buildup,even if not immediate,created a serious potential for harm to the Charg-ing Party6 According to the employees,either the Company's attorney or theowner's son, or both, commented that reopener language was needed inthe event that Hi-State cut its price to $5 a case and it could not com-peteThe absurdity of the Respondent's interpretation of this evidencebecomes evident upon logical extensionThus,if sufficient to undercutthe reopener language, the remarks attributed to Columbus'officialswould preclude enforcement of the reopener unless Hi-State loweredbeer prices practically to giveaway levels.Whileone must appreciate thatissues of interpretation arising under a labor agreement may be compli-cated by parole issues to a greater extent than ordinary commercial con-tracts, collective bargaining is also designed to produce stability and ad-herence to the bargain struck by the parties No authority is cited whichpermits the unraveling of unmistakable contract language simply becausethe party seeking agreement,in orally explaining its objectives,did notarticulate all advantages within reach of its proposal For example, anemployer who,seeking to negotiate a broad no-strike clause,argues thatthis is necessary in order to assure continued production,will not lose theright to enforce that provision because an ensuing strike is ineffective andhas no impact whatever upon operating capacity It would be a sorry dayfor collective bargaining if, as Respondent here would have it,clear, di-rectly to the point,contractual language were limited in scopesolelyby aparty's failure to express across the bargaining table that which is implicitin its proposal and which should have been understood by all TEAMSTERS LOCAL 284 (COLUMBUS DISTRIBUTING CO.)23the testimony fails to suggest that said statement was inthe form of a representation or contingency whichwould limit or modify the specific,plainly understand-able language which was ratified and agreed to by theRespondent.Beyond that,there is virtually no evidencethat "com-petitive disadvantage"was a relevant condition. If itwere, there certainly was no mutuality with respect tothe Union's strained interpretation of those terms.Its as-sumption that economic harm is not to be measured by acompetitive imbalance in costs and profits, but solely interms of gross sales, is so irrational as to be totally aliento any possible meeting of the minds.Instead,the focusof the reopener discussions,the negotiating history, theterms actuallyadopted bythe parties,and common senseallcombine to refute an intention that reopening occuron conditionsmore restrictive than specified in theagreement.Based on the foregoing,itisconcluded that theUnion's failure to honor the reopener request violatedtheMay 29 agreement.However, this does not end theinquiry.Breach of contract and midterm modification aresufficiently synonymous to establish a violation of Sec-tion 8(d) in virtually all such cases.Yet, theBoard doesnot hold itself out as a forum for enforcing collective-bargaining agreements in competition either with privatearbitration or the jurisdictional allocation in Section 301of the Act. See, e.g.,United Telephone Co. of the West,112 NLRB779, 781 (1955). To that end, it has cautionedthat "every breach of contract is notper sean unfairlabor practice . .. ." Papercraft Corp.,212 NLRB 240,241 fn.3 (1974).On the other hand, "while the Boarddoes not have general jurisdiction to entertain questionsconcerning contract interpretation or to determine theextent of the parties'contractual rights, it is the Board'sobligation to protect the processby whichemployersand unions may reach agreement."Sea Bay Manor Home,253 NLRB739, 740-741 (1980).Thus, the infringementof a dulynegotiated right or entitlement may constitute asufficiently flagrant affront to basic principles of collec-tive bargaining to impel assertion of Board jurisdiction.C & S Industries,158 NLRB 454, 458 (1966); cf.Trans-port Service Co.,282 NLRB 111 (1986).This consideration also comes into play in evaluatingthe Respondent's position on deferral.In this respect, theBoard's policy as defined inCollyer InsulatedWire,192NLRB 837 (1971),and as reaffirmed inUnited Technol-ogiesCorp.,268 NLRB 557 (1983),encourages privatedispute settlement through the exercise of jurisdictionalrestraint.In doing so,however,the Board retains author-ity to maintain the institutional objectives of collectivebargaining.Accordingly,itwill not relegate a dispute toarbitration where the respondent has engaged in conducttantamount to "a rejection of the principles of collectivebargaining."UnitedTechnologiesCorp.,supra at 560;Rappazzo Electric Co.,281 NLRB 471 (1986).This same result follows where there is no genuineissue of contract interpretation.Thus, in O.VoorheesPaintingCo.,275 NLRB 779, 786 (1984), the complaintchallenged an employer's failure to make wage paymentsand fringe benefit contributions as required by an out-standing collective-bargaining agreement.Deferralwasdenied both on grounds that there was no genuine issueof interpretation,9and that the breach represented "anattempt. . .to undermine the Union and repudiate thecontract."As in O.Voorhees,both grounds preclude deferral onthe facts in this case.The Respondent reneged,withouteven a colorable justification,fromthe veryundertakingwhich furnished the quid pro quo for its expedited 1987settlement.In doing so,itnullified the means which ear-lier had allowed the parties to hedge against a threat tothe economics behind the Employer'sconcessions.Byvirtue of thisaccommodation,the Employerretained ameasure of control over the economic feasibility of therenewal agreement,while the Union avoided a protract-ed delay in achieving a new contract.In other words,despite unlikelihood of any immediate resolution at Hi-State, the Respondent knew or should have known thatthe contract secured with Columbus at that time had aprovisional caste, which depended-as clearly stated intheMay 27 side agreement-upon the the outcome ofthe Hi-State negotiations.The Union's residence to therequest for reopener negotiations entailed a blatant repu-diation of the bargain struck. To condone such conductwould foster inflexibility at the bargaining table bymaking it most unwise for an employer to participate ininnovative strategieswhich avoid breakdowns, butwhich are dependent, for there utility, upon the goodfaith of the other contracting party.In at least one case,the Board has considered a party'srepudiation of strategy adopted in bargaining to avoiddeadlock.Thus, inSea Bay Manor Home,supra, theBoard found an 8(a)(5) violation where an employer ren-eged on an"interest arbitration"agreement whereby alldifferences over a new contract proposal would be sub-mitted to binding arbitration.The breach was deemed anunair labor practice even though the arrangement em-bodied a principle which, itself was not a mandatory sub-ject of collective bargaining,and as such,could not beimposed upon a nonconsenting party.In this light, it isdifficult to imagine that the employer's repudiation of theaccord inSea Bay Manorwas any more damaging to theefficacy of collective bargaining than that occasioned bythe Union's breach of the reopener in the instant case.In sum, the Respondent's position under the May 27side agreement raises no colorable issue of interpretationand, more importantly,its failure to honor the unmistak-able contract terms constituted an act of defiance, so un-justified, as to impel intervention by the Board if publicconfidence in the process of collective bargaining is to bemaintained.Accordingly, it is concluded that the Re-spondent's refusal,on request, to participate in reopenernegotiations in connection with wages,load limits, andmethods of distribution violated Section 8(b)(3) of theAct.9 See also Chairman Miller's separate positioninOakCliff-GolmanBaking Co,207 NLRB 1063 (1973) 24DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.The Charging Partyisan employer engaged incommerce within the meaningof Section 2(2), (6), and(7) of the Act.2.TheRespondent is a labor organizationwithin themeaningof Section 2(5) of the Act.3.TheRespondentviolated Section 8(b)(3) of the Actby refusing,on request,to bargain in goodfaith overwages, load limits,and methodsof distributionpursuantto theterms of a duly negotiated reopener agreement.4.Theunfairlabor practice foundabove is an unfairlabor practicehavingan effect uponcommerce withinthe meaningof Section 2(6) and (7) of the Act.attached notice marked"Appendix."" Copies of thenotice, on forms provided by the Regional Director forRegion 9, after being signed by the Respondent's author-ized representative,shall be posted by the Respondentimmediately-upon receipt and maintained for 60 consecu-tivedays in conspicuous places including all placeswhere notices to members are customarily posted. Rea-sonable steps shall be takenby theRespondent to ensurethat the notices are not altered,defaced,or covered byany other material.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices within the meaning ofthe Act,it shall be recommended that it be ordered to cease anddesist therefrom and to take certain affirmative action de-signed to effectuate the policiesof the Act.On these findingsof factand conclusions of law andon the entire record,I issue the following recommend-edioORDERThe Respondent, Teamsters Local 284, affiliated withthe International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America,AFL-CIO, Co-lumbus,Ohio, its officers,agents, and representatives,shall1.Cease and desist from refusing,on request,to bar-gain in good faith with respect to any agreement author-izingmidterm negotiationswith respect to any term orcondition of employment.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)On request,have and abide by the side agreementof May 27, 1987.(b) Post at its meeting halls and all places where no-tices to employees and members are posted,copies of theis If no exceptions are filed as provided by Sec 10246 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.' i If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLaborRelations Board" shall read"Posted Pursuant to a Judgment ofthe United States Courtof AppealsEnforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentThe NationalLaborRelations Board has found that wehave violated the NationalLaborRelations Act and hasordered us to post and abide by this notice.WE WILL NOTrefuse to bargain in good faith with re-spect to any agreement authorizing renegotiation of anyterm or condition of employment set forth in an existingcollective-bargaining agreement with Columbus Distrib-uting Company.WE WILL, onrequest, honor and abide by our sideagreement dated May29, 1987, withColumbus Distribut-ing Company,and reopen the agreement for bargainingwithrespect to wages, load limits, and method of distri-bution.TEAMSTERSLOCAL UNION284, A/W THEINTERNATIONAL BROTHERHOODOF TEAM-STERS,CHAUFFEURS,WAREHOUSEMENAND HELPERS OF AMERICA,AFL-CIO